Citation Nr: 0634416	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-26 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968, and he had service in the Republic of Vietnam 
from June 1968 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of September and December 
2002 of the Department of Veterans Affairs (VA), Regional 
Office (RO), located in Muskogee, Oklahoma.  

The Board remanded the veteran's claim in June 2005 to the RO 
via the Appeals Management Center (AMC).  The Board requested 
that additional information be obtained from the veteran with 
respect to his claim.  The Board further asked that the 
veteran undergo additional medical testing and that 
confirmation of the veteran's claimed stressor occur.  The 
claim has since been returned to the Board for further 
action.  

Nevertheless, the appeal is one again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the claim in June 2005.  
In that remand, the Board asked that additional information 
be obtained from both the veteran and the US Army with 
respect to the veteran's service in the Republic of Vietnam.  
Specifically, the AMC was asked to obtain additional 
information from the veteran concerning his claimed 
stressors, including dates, places, units of assignment, and 
the names of any other individual who might be able to 
confirm the claimed stressor(s).  Additionally, it was 
requested that the AMC contact the appropriate service 
department office and ask for the veteran's unit diaries, 
command chronologies, or any other information pertaining to 
the activities of "D" Battery, 5/15th Artillery, 4th Infantry 
Division, in the Republic of Vietnam from July 1, 1968, to 
August 31, 1968.  It was further implied that the AMC would 
review the veteran's claims folder and determine whether the 
veteran experienced the claimed stressor.  A review of the 
claims folder indicates that none of these objectives have 
been accomplished.

After reviewing the claims folder, it is the Board's opinion 
that the RO/AMC did not comply with the remand instructions.  
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
development:

1.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience in the Republic 
of Vietnam and his duties with "D" 
Battery, 5/16th Artillery, of the 4th 
Infantry Division, stationed in the area 
of Pleiku and An Khe, Republic of South 
Vietnam.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the veteran 
copies of the veteran's previous 
statements so that the veteran can use 
those documents to refresh his memories 
and also add any additional information 
that he may have forgotten in those 
documents.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  He should be further advised 
that a failure to respond may result in 
an adverse action against his claim.  The 
RO/AMC should note in the record the 
responses provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the incoming mortar and rocket fire that 
reportedly occurred while he was on duty 
in Pleiku.  The veteran should provide as 
much information as he can with respect 
to explosions; i.e., his location at the 
time of the explosions, the number of 
individuals injured or killed, how the 
explosion affected him, etcetera.

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his duties while stationed in the 
Republic of Vietnam.  The veteran should 
provide any information with respect to 
his duties, his location, individuals who 
served with him, any individuals he may 
have seen killed or wounded, the 
stressors he encountered, how the 
stressors have affected him, etcetera.

2.  Upon receipt of the above answers, 
the RO should send those answers, along 
with the other statements made by the 
veteran, to the US Army and Joint 
Services Record Research Center (JSRRC) 
[Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802].  The RO/AMC should ask JSRRC 
whether it can confirm the presence of 
the veteran, his duties, and any event he 
comments thereon.  Any and all 
information obtained should be included 
in the claims folder for future review.  
JSRRC should be specifically told that 
the time period of interest is from July 
1, 1968, to September 30, 1968.  

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record.

4.  Following completion of the above, if 
and only if it has been determined that 
the veteran actually experienced a 
stressor that may have resulted in the 
development of a psychiatric disorder, 
the RO/AMC should once again arrange for 
the veteran to be examined by a 
psychiatrist, who has not previously 
examined him, to determine the correct 
diagnosis of any psychiatric disorder.  
The RO/AMC must specify, for the 
examiner, the stressor or stressors that 
the RO/AMC has determined are established 
by the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
PTSD, the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.  If the examiner determines a 
diagnosis of PTSD is not appropriate, the 
examiner should explain, in detail, why 
such a diagnosis is not appropriate.  
Additionally, and if necessary, the 
examiner should discuss any previous 
determination that might be considered 
contrary to the examiner's opinion.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO/AMC should 
review the evidence and it should determine whether service 
connection is warranted.  If any determination remains 
adverse to the veteran, he and his representative should be 
provided a supplemental statement of the case that contains 
any additional evidence, citations of applicable laws and 
regulations not previously provided, and the reasons and 
bases for the decision.  The veteran and his representative 
should be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


